Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendments, foiled October 27, 2022, have been entered. Claims 1 and 6 have been amended. Claims 7 and 8 have been cancelled. Claims 21 and 22 have been added. Claims 1-6 and 9-22 are currently pending in the application. The amendment to claim 1 has overcome the previous rejection of claim 15 under 25 U.S.C. 112(b). However, a new rejection under 35 U.S.C. 112(a) has been made in light of the amendments to claim 1. Additionally, in light of the addition of the subject matter of claims 21 and 22, a non-statutory double patenting rejection of claim 22 has been made, as discussed in further detail below.
Applicant argues, on pages 7-8 that the previously cited art of Woodward et al. (U.S. Publication No. 2005/0081297) in view of Ashley (U.S. Publication No. 2007/0256244) does not disclose teach or suggest the newly amended subject matter of “a portion of the first long side that extends between the two corner portions is devoid of the elastic material”. However, a new rejection has been entered with the cited art of Woodward in view of Wootten, Jr. (U.S. Patent No. 8,438,679), with Wooten, Jr. being cited for the newly amended subject matter of “a portion of the first long side that extends between the two corner portions is devoid of the elastic material”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21 & 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,083,311 (“the reference patent”) in view of Wootten, Jr. (U.S. Patent No. 8,438,679), hereinafter referred to as Wootten.
Regarding claim 1, from which claim 22 depends, the reference patent discloses a changing table cover, comprising: a sheet (Col. 4, lines 64-65) including a pair of parallel long sides (“the length sides”, Col. 4, lines 66-67); a pair of parallel short sides (“width side”, Col. 5, line 6); a plurality of corner portions interconnecting the pair of parallel long sides and the pair of parallel short sides (“the corner portions”, Col. 4, lines 64-65), wherein two of the corner portions that are positioned along a first long side of the pair of parallel long sides include elastic material (Col. 4, lines 66-67), a pillow affixed to a top surface of configured to be coupled to the sheet (Col. 5, line 12); and a bag affixed configured to be coupled to an end portion of the sheet (Col. 5, line 13), Regarding claim 21, from which claim 22 depends, the reference patent discloses wherein the two corner portions have a rounded shape (Col. 5, line 1). Regarding claim 22, the reference patent discloses wherein the plurality of corner portions include another two corner portions that are devoid of elastic material and have a substantially right-angled shape (Col. 5, lines 1-5).
The reference patent does not disclose wherein a portion of the first long side that extends between the two corner portions is devoid of the elastic material.
Wootten teaches wherein two of the corner portions 64 and 66 that are positioned along a first long side 86 of the pair of parallel long sides 86 include elastic material 68, wherein a portion of the first long side 68 that extends between the two corner portions is devoid of elastic material (Figure 10 and Col. 7, lines 29-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the reference patent so two of the corner portions that are positioned along a first long side of the pair of parallel long sides include elastic material, wherein a portion of the first long side that extends between the two corner portions is devoid of elastic material, as taught by Wootten, because the elastic corner portions allow for the cover to be secured tautly to maintain the cover in place, while the corner portions provide an visual indicia, so a user may quickly orient the cover on an underlying item (Abstract and Col. 7, lines 29-51).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contains the limitation of “a portion of the first long side that extends between the two corner portions is devoid of the elastic material.” There is no support in the specification or drawings for this limitation. Specifically, when discussing the corner portions, the specification notes that at least two of the corner portions contain elastic material (see paragraphs 0003, 0015, 0016, 0029, and 0036) and that two corners may exclude elastic material (see paragraph 0036). However, the specification is silent as to the presence or absence of elastic material in the first long side or in any of the sides of the changing table cover. The drawings provide no further clarification as to the location of the elastic material. While the corner portions 108 which contain elastic material are noted on the Figures 1-3, the figures contain no specific notation to show the presence of elastic material in the corners, or the absence thereof on the long side. Additionally, Figure 2 shows a dashed line extending between the two corners 108 which may denote the presence of elastic material, but it is not explicitly stated what this dashed line indicates, and, regardless, the dashed line extends across the long side of the changing table cover. Any negative limitation must have basis in the original disclosure, and the mere absence of a positive recitation of a feature is not basis for the exclusion of that feature in the claims. As this negative limitation of claim 1 does not have explicit basis in the original disclosure, the claim fails to comply with the written description requirement. See MPEP 2173.05(i). Additionally, claims 2-6 and 9-22 are additionally rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 12-14, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (U.S. Publication No. 2005/0081297), hereinafter referred to as Woodward, in view of Wootten, Jr. (U.S. Patent No. 8,438,679), hereinafter referred to as Wootten.
Regarding claim 1, Woodward discloses a changing table cover 120, comprising: a sheet 120 including a pair of parallel long sides, a pair of parallel short sides (see annotated Figure 1, below), a plurality of corner portions interconnecting the pair of parallel long sides and the pair of parallel short sides (see annotated Figure 1, below), a pillow 124 configured to be coupled to the sheet 120 (paragraphs 0017 and 0019); and a bag 110 configured to be coupled to an end portion of the sheet 120 (via fastener 122, Figure 1 and paragraph 0016).

    PNG
    media_image1.png
    703
    615
    media_image1.png
    Greyscale

Woodward does not disclose wherein two of the corner portions that are positioned along a first long side of the pair of parallel long sides include elastic material, wherein a portion of the first long side that extends between the two corner portions is devoid of elastic material.
Wootten teaches wherein two of the corner portions 64 and 66 that are positioned along a first long side 86 of the pair of parallel long sides 86 include elastic material 68, wherein a portion of the first long side 68 that extends between the two corner portions is devoid of elastic material (Figure 10 and Col. 7, lines 29-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Woodward so two of the corner portions that are positioned along a first long side of the pair of parallel long sides include elastic material, wherein a portion of the first long side that extends between the two corner portions is devoid of elastic material, as taught by Wootten, because the elastic corner portions allow for the cover to be secured tautly to maintain the cover in place, while the corner portions provide an visual indicia, so a user may quickly orient the cover on an underlying item (Abstract and Col. 7, lines 29-51).
Regarding claim 4, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, further discloses wherein at least one of the sheet, the pillow, or the bag is formed of washable material (see Woodward, paragraph 0017, where sheet 120 may be removed from bag 110 and washed).
Regarding claim 5, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, further discloses wherein the bag 110 has an opening that is closeable (via strap 130 or closing mechanism 132, see Woodward, paragraph 0018 and Figure 4).
Regarding claim 6, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5. Woodward, as modified, further discloses wherein the bag 110 includes a cord, a zipper 132, or a hook and loop fastener 130, that can be manipulated to open and close the opening of the bag 110 (see Woodward, paragraph 0018 and Figure 4, where strap 130 may be used to secure both the opening of the bag 110 and the changing table cover 120 in addition to zipper 132).
Regarding claim 12, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, further discloses wherein at least one lengthwise dimension 12 of the sheet 50 is sized to fit a lengthwise dimension of a changing table platform 21 (see Woodward, paragraph 0019, where the bag 110 and mat 120 may be placed on a suitable surface for changing an infant’s diaper, and thus any surface, such as a table, seat, or a designated changing table, may comprise a changing table platform).
Regarding claim 13, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 12. Woodward, as modified, further discloses wherein the two corner portions 64 and 66 including elastic material 68 are configured to fit around two corners, respectively, of the changing table platform 78 (see Wootten, annotated Figure 10 and see Woodward, paragraph 0019, where the bag 110 and mat 120 may be placed on a suitable surface for changing an infant’s diaper, and thus any surface, such as a table, seat, or a designated changing table, may comprise a changing table platform).
Regarding claim 14, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1, 12, and 13. Woodward, as modified, further discloses wherein the two corners 64 and 66 including the elastic material 68 are positioned adjacent to one another (see Wootten, Figure 10).
Regarding claim 16, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, further discloses wherein the bag 110 is detachably affixed to the end portion of the sheet 120 (via fastener 122, see Woodward, Figure 1 and paragraph 0016).
Regarding claim 17, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, further discloses wherein the bag 110 is non-detachably affixed to the end portion of the sheet 120 (see Woodward, paragraph 0016 where the sheet 120 can be attached to bag 110 through a number of permanent means such as sewing, gluing, and heat bonding).
Regarding claim 21, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, further discloses wherein the two corner portions 64 and 66 have a rounded shape (see Wootten, Figure 10).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Wooten and further in view of Ashley (U.S. Publication No. 2007/0256244).
Regarding claim 2, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, does not explicitly disclose wherein at least one of the sheet, the pillow, or the bag is formed of sanitary material.
Ashley teaches wherein at least one of the sheet 50, the pillow, or the bag is formed of sanitary material (paragraph 0030, where the sheet of Ashley may include antimicrobial material such as Microban™ and paragraph 0032, where the sheet 50 of Figure 5 is identical to sheet 10 of Figure 1 except for the corner portions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, so at least one of the sheet, the pillow, or the bag is formed of sanitary material, as taught by Ashley, because the sanitary material of Ashley has antimicrobial properties that inhibit the growth of potentially harmful pathogens, such as bacteria, on the surface of the changing table sheet (paragraph 0030).
Regarding claim 3, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2. Woodward, as modified, further discloses wherein the sanitary material includes at least one of bamboo or an antimicrobial fabric (see Ashley, paragraph 0030, where the sheet of Ashley may include antimicrobial material such as Microban™ and paragraph 0032, where the sheet 50 of Figure 5 is identical to sheet 10 of Figure 1 except for the corner portions).
Claims 1, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rovin (U.S. Publication No. 2011/0314608) in view of Woodward and further in view of Wootten. 
Regarding claim 1, Rovin discloses a changing table cover 72, comprising: a sheet 72 including a pair of parallel long sides, a pair of parallel short sides, a plurality of corner portions interconnecting the pair of parallel long sides and the pair of parallel short sides (Figure 12, where sheet 72 forms a rectangle with two shorter sides, defining the parallel short sides, and two longer sides, defining the parallel long sides, with four corners); and a bag 10 configured to be coupled to an end portion of the sheet 72 (via fastener 100, Figure 11 and paragraph 0042). Rovin does not disclose a pillow configured to be coupled to the sheet, wherein two of the corner portions that are positioned along a first long side of the pair of parallel long sides include elastic material, wherein a portion of the first long side that extends between the two corner portions is devoid of elastic material.
Woodward teaches a pillow 124 configured to be coupled to the sheet 120 (paragraphs 0017 and 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rovin with a pillow affixed to a top surface of the sheet, as taught by Woodward, because the pillow of Woodward aids in cushioning an infant’s head during use of the changing table such that the infant may be placed in a more comfortable position (paragraphs 0017 and 0019).
Wootten teaches wherein two of the corner portions 64 and 66 that are positioned along a first long side 86 of the pair of parallel long sides 86 include elastic material 68, wherein a portion of the first long side 68 that extends between the two corner portions is devoid of elastic material (Figure 10 and Col. 7, lines 29-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Rovin, as modified, so two of the corner portions that are positioned along a first long side of the pair of parallel long sides include elastic material, wherein a portion of the first long side that extends between the two corner portions is devoid of elastic material, as taught by Wootten, because the elastic corner portions allow for the cover to be secured tautly to maintain the cover in place, while the corner portions provide an visual indicia, so a user may quickly orient the cover on an underlying item (Abstract and Col. 7, lines 29-51).
Regarding claim 19, Rovin, as modified, discloses the subject matter as discussed above with regard to claim 1. Rovin, as modified, further discloses wherein the sheet 72 is configured to fold up into an opening 70 of the bag 10 (see Rovin, Figure 7 and paragraphs 0034-0046).
Regarding claim 20, Rovin, as modified, discloses the subject matter as discussed above with regard to claims 1 and 19. Rovin, as modified, further discloses wherein the pillow 124 is sized to fit in the opening of the bag along with the sheet (see Woodward, Figure 1, where pillow 124 is smaller in dimensions than sheet 120, and see Rovin, paragraphs 0039 and 0042 and Figure 11 where the compartment 70 allows the sheet to be placed inside in addition to a variety of other supplies 114 while still being able to be closed by cover 22).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Wootten and further in view of Seiders (U.S. Publication No. 2016/0257479)
Regarding claim 9, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5. Woodward, as modified further discloses wherein the bag 110 includes a mechanism 130 that can be manipulated to open and close the opening of the bag 110 (see Woodward, Figures 1 and 3).
Woodward, as modified does not explicitly disclose wherein when the opening is closed, the mechanism prevents the exchange of at least one of a liquid or a gas between an inner portion of the bag and an outer portion of the bag.
Seiders teaches when the opening is closed, the mechanism 2311 prevents the exchange of at least one of a liquid or a gas between an inner portion of the bag and an outer portion of the bag 50 (paragraph 0094, which describes that the closure “can be waterproof to resist liquid from exiting the opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, so when the opening is closed, the mechanism prevents the exchange of at least one of a liquid or a gas between an inner portion of the bag and an outer portion of the bag as taught by Seiders, because the waterproof closure of Seiders resist liquid from exiting, or entering, the opening when the bag is in any orientation, which would prevent any spilled liquid stored inside the bag from inadvertently escaping or prevent liquid that is present outside the bag, such as in the case of an accidental spill, from entering the bag and damaging the contents of the bag (paragraph 0094).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Wootten and further in view of Seigler (U.S. Publication No. 2005/0217030).
Regarding claim 10, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, does not disclose wherein the pillow is removably affixed to the sheet.
Seigler teaches wherein the pillow 90 is removably affixed to the sheet (paragraph 0046 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, so the pillow is removably affixed to the sheet as taught by Seigler, because the removably securable pillows of Seigler are capable of being adjusted in a number of configurations at any desired angle in order to place the pillows such that an infant may lie in an optimal position while the pillows remain secured in place (paragraph 0046).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Wootten and Seiders and further in view of Seigler.
Regarding claim 11, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1, 5, and 9. Woodward, as modified does not disclose wherein the pillow is removably affixed to the sheet by way of a hook and loop fastener.
Seigler teaches wherein the pillow 90 is removably affixed to the sheet by way of a hook and loop fastener (paragraph 0046; figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, so that the pillow is removably affixed to the sheet by way of a hook and loop fastener as taught by Seigler, because the removably securable pillows of Seigler are capable of being adjusted in a number of configurations at any desired angle in order to place the pillows such that an infant may lie in an optimal position while the pillows remain secured in place (paragraph 0046).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Wootten and further in view of Galloway (U.S. Patent No. 10,051,969).
Regarding claim 15, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, does not explicitly disclose wherein the pillow is sewn between two layers of the sheet.
Galloway teaches wherein the pillow is sewn between two layers of the sheet (Col. 3, lines 44-51; figure 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, with the pillow is sewn between two layers of the sheet, as taught by Galloway, because the configuration of Galloway ensures that the position of the pillow may not be shifted by movements of the infant or caregiver (Col. 3, lines 44-51). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Wootten and further in view of Pary (U.S. Publication No. 2012/0317722).
Regarding claim 18, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1. Woodward, as modified, does not disclose further comprising a non-slip material affixed to a bottom portion of the sheet.
Pary teaches further comprising a non-slip material affixed to a bottom portion of the sheet (paragraph 0029 which describes strips of high friction on the bottom surface of the top of the sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, with further comprising a non-slip material affixed to a bottom portion of the sheet as taught by Pary, because the non- slip material of Pary prevents slippage of the sheet from an infant changing table (paragraph 0029).

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action as well as the double patenting rejection and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 22, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 21. Woodward, as modified, does not disclose wherein the plurality of corner portions include another two corner portions that are devoid of elastic material and have a substantially right-angled shape.
Paszotta (U.S. Publication No. 2009/0158525) is cited as being of interest for disclosing wherein the plurality of corner portions include another two corner portions that have a substantially right-angled shape (see annotated Figure 4, below). However, the right-angled corners of Paszotta contain elastic material 434 along edges 416 and 412 which one side of the right- angled corners, and claim 22 excludes elastic material from the right-angled corners with the purpose of abutting the wall mounted portion of a wall-mounted changing table (see Applicant’s paragraph 0036 of the specification). Additionally, Wootten, as previously cited in claim 1 for the elastic corner portions, and Paszotta teach away from each other, as Wootten teaches all four corners containing elastic material along the entirety of the corners, such that the sheet may securely wrap around the corners of mattress or other furniture which is being covered (Figure 10), and removing the elastic material from at least a portion of the other two corners would likely render Wootten unsatisfactory for its intended use. There is no disclosure, teaching or suggestion in the prior art of reference that would provide the structure of the two of the at least four corner portions that include elastic material have a rounded shape and the other portions of the at least four corner portions that exclude the elastic material have a substantially right-angled shape of claim 1.

    PNG
    media_image2.png
    647
    746
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673